Locher, J.,
dissenting. I agree that a board of education’s decision to terminate a teacher’s contract must be supported by a preponderance of the evidence, and I also agree that a court of common pleas may reverse that decision if it finds that it is not supported by or is against the weight of the evidence. See Hale v. Bd. of Edn. (1968), 13 Ohio St. 2d 92, 42 O.O. 2d 286, 234 N.E. 2d 583. However, unlike the majority, I would hold that the board’s decision in the case sub judice is supported by a preponderance of the evidence, and that consequently the court of common pleas’ reversal of that decision is an abuse of discretion.
The board found that appellant’s contract should be terminated for “immorality and/or other good and just cause.” Supporting the board’s decision was the mostly uncontroverted testimony of the five girls involved, who stated under oath that the appellant had embarrassed and offended them by frequently touching them on the back, knees and thighs, and by initiating conversations with them involving intimate, sexual and personal matters.
In my opinion, such conduct on the part of a teacher is clearly undesirable and intolerable in a classroom setting, and constitutes good cause for the termination of such a teacher’s contract. I am in substantial agreement with the court of appeals, which stated the following:
“Taking a look at the Board’s evidence, we find three of the girls alleged a touching and rubbing of their thighs. That area of the body is generally accepted as an erogenous zone and touching would be immoral as well as unlawful if done without the consent of those of consent age (R.C. 2907.01; R.C. 2907.06). Their testimony further suggests the touching of other areas of their per*296sons without their consent and done in a ‘flirtacious’ [sic] manner. Inferences could readily be drawn from the nature of the touching that there was a sexual or other improper motivation when coupled with the alleged nature of the conversation purportedly initiated by Graziano. We disagree with the trial court and find that it is sufficient grounds for termination if the repeated or persistent non-consensual touching is such that he knew or reasonably should have known it would be ‘embarrassing and/or offensive’ to the student.”
Furthermore, I would point out that a board of education must necessarily take more than a referee’s report into account when deciding whether to terminate a teacher’s contract. While a referee’s report is entitled to deference, a board of education must also consider “the needs and requirements of the students and the community that it serves.” Florian v. Highland Local School Dist. Bd. of Edn. (1983), 24 Ohio App. 3d 41, 44, 24 OBR 93, 96, 493 N.E. 2d 249, 253. For this reason, the board’s decision herein was entitled to more deference than it received from the court of common pleas.
In conclusion, I would find that the board’s decision was supported by the preponderance of the evidence and that the appellant’s contract was legitimately terminated. As this court has previously stated, it is “essential to the future of an educated citizenship that well trained, upright and efficient teachers be secure in their positions, but that inefficiency and unfitness be, so far as is possible, eliminated from the schools. ” (Emphasis added.) Powell v. Young (1947), 148 Ohio St. 342, 359, 35 O.O. 322, 329, 74 N. E. 2d 261, 269.
Accordingly, I dissent.